Citation Nr: 1747234	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  14-35 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU) from February 9, 2004.

2.  Entitlement to a total disability rating based upon individual unemployability prior to February 9, 2004.  

REPRESENTATION

Appellant represented by:	Lisa Ann Lee, Attorney 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 




INTRODUCTION

The Veteran had active duty service from August 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issue of entitlement to a TDIU prior to February 9, 2004 is addressed in the 
REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran meets the schedular requirements for TDIU from February 9, 2004; his service-connected disabilities rendered him unemployable.


CONCLUSION OF LAW

The criteria are met for a TDIU from February 9, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of TDIU, disabilities of common etiology will be considered a single disability.  Id.

Service connection is in effect for lumbosacral strain with traumatic arthritis, rated as 40 percent disabling; right knee unstable medial collateral ligament residuals of meniscectomy, rated as 20 percent disabling; degenerative arthritis, right knee, rated as 20 percent disabling; left knee degenerative arthritis, rated as 20 percent disabling; and right knee scar, rated as non-compensable.  The schedular requirements for TDIU have been met since February 9, 2004, the date on which the Veteran had one disability rated as 40 percent disabling and sufficient additional disability for a combined disability rating of 70 percent.  

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In an October 2011 statement, the Veteran's attorney stated that the Veteran stopped working in 1995 due to his service-connected disabilities.  His attorney asserted that the Veteran's unstable collateral ligament right meniscectomy, lumbosacral strain with traumatic arthritis, degenerative arthritis of the right knee, and left knee degenerative joint disease have rendered him unable to obtain and maintain substantially gainful employment.  

An employment information report received in March 2014 shows that the Veteran was employed as an administrator for a school district.  He last worked in July 1995. 

In October 2014, the Veteran submitted an opinion from a vocational expert.  The opinion was based on a telephone interview with the Veteran.  The opinion reflects that, after service, the Veteran completed a bachelor's degree in arts and a master's degree in administration and supervision.  He worked as a teacher and eventually was promoted to assistant principal.  He also worked as the director of food and warehousing/ transportation for the school district.  The Veteran retired from the school district in 1995 because of his knee and back pain.  The Veteran explained that his back and knee pain reduced his ability to concentrate and focus on work activities and also caused irritability.  Additionally, his irritability negatively impacted his interactions with his co-workers.  

The opinion reflects that the vocational expert asked the Veteran why he had not sought sedentary work in the past 19 years.  The Veteran indicated that his knee and back pain had progressed to the point that he even had discomfort and irritability when he was in his home.  Further, due to his knee and back problems, he was frequently getting up from a sitting position to attempt to mitigate his pain.  The Veteran reported that he had to alternate sitting and standing to relieve stiffness and soreness in his knees and back.  The Veteran reported that he had not maintained his skills or past school credentials.  The vocational expert opined that the Veteran's need to frequently adjust his position from sitting to standing and back to sitting eliminates the entire sedentary category of jobs.  His inability to stand stationary or walk beyond short distances does not make him competitive or even employable in light duty jobs.  The examiner opined as follows:

Because of the combination of back and knee pain/ stiffness issues and erosion of his past skills, he is eliminated from sedentary, light or light-medium work.  Based on my analysis then, [the Veteran] is unemployable in the local, regional, or national job market.  This opinion is within reasonable vocational probability.  

The Board finds that the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment.   The September 2014 vocational opinion establishes that the Veteran's service-connected disabilities preclude the any type of work, including light duty jobs and working in an office environment in a sedentary capacity.  The weight of the evidence clearly shows that his 
service-connected disabilities preclude him from obtaining and maintaining any form of gainful employment.  Accordingly, entitlement to a TDIU is granted from February 9, 2004 the date that the schedular criteria of § 4.16(a) were met. 



ORDER

A TDIU is granted from February 9, 2004


REMAND 


As discussed above, notwithstanding criteria listed above listed for entitlement to a schedular TDIU, a Veteran may be awarded a TDIU on an extraschedular basis if he is nonetheless unemployable on account of his service connected disabilities. Such a TDIU claim must first be submitted to the Director of the Compensation Service. 38 C.F.R. Â§ 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  

The issue of entitlement to an extraschedular TDIU prior to February 9, 2004  has been raised by the record, because, as noted previously, the Veteran claimed that he has been unemployable due to service-connected disabilities since July 1995.  The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015). Accordingly, remand of this claim is required for referral of entitlement to TDIU on an extraschedular basis prior to February 9, 2004 to the Director of Compensation Service.

Accordingly, the case is REMANDED for the following action:

Refer the claim to the Director of Compensation for consideration of an extraschedular TDIU rating prior to February 9, 2004.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and afforded an appropriate period of time to respond before the appeal is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


